                      IN THE UNITED ST ATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CORWIN HARRIS,
    Plaintiff,

       v.                                             CIVIL AC~N, N.Q.; _1?-CV-0196
                                                                   l :=3   .I ;I
                                                                   J ,.ji~._~r-1.
                                                                                   .,::-:i   I

WARDEN MAY, et al.,
    Defendants.                                                    MAR 13 2u,9

                                        MEMORANDUM

JONES,J.                                                               MARCH                     !J, 2019
       Pro se Plaintiff Corwin Harris, who is currently incarcerated at the Curran-Fromhold

Correctional Facility ("CFCF"), has filed this civil action pursuant to 42 U.S.C. § 1983 against

Warden May, "Fraternal Order of Police and the Phila. Police Dept.," "Phila. Court of Common

Pleas," "Phila. District Attorney Office," Samuel Hodges, Sr., Samuel Hodges, Jr., and Erin

Thomas. (ECF No. 2.) He has also filed a Motion for Leave to Proceed In Forma Pauperis.

(ECF No. 1.) For the following reasons, the Court will grant Harris leave to proceed informa

pauperis and dismiss his Complaint with leave to amend.

I.     FACTS

       Public dockets reflect that Harris is facing charges of burglary-overnight

accommodations, person present, bodily injury crime, possession of firearm prohibited,

aggravated assault, criminal trespass-break into structure, possession of instrument of crime,

terroristic threats with intent to terrorize another, simple assault, and recklessly endangering

another person. Commonwealth v. Harris, Docket No. CP-51-CR-0004435-2017 (Phila Ct.

Common Pleas). Public dockets reflect that Harris's trial is scheduled to begin on June 3, 2019.

Id.
         According to charging documents attached to Harris' Complaint, these charges stem from

an incident that occurred on March 17, 2017. On that date, Samuel Hodge was having a dispute

with his girlfriend, Erin Thomas. (Compl. at 78, 93, 94.) 1 Thomas left the third floor of the

residence and saw Harris come up the steps "holding a handgun with an extended magazine."

(Id. at 78.) Harris entered the residence and started to beat and pistol-whip Hodge. (/d.) Harris

"stopped beating [Hodge] and told him to get out of the property." (Id.) Hodge did so and called

his father, the owner of the property (presumably, Samuel Hodge, Sr.). (Id.) Harris left several

bullets on the floor of the apartment and picked several of them up as he was leaving. (Id. at 94.)

         Harris fled the scene and was stopped by Officers Martinez and Carter. (Id. at 78.) They

brought him back to the property, where they observed a handgun and an AR-15 assault rifle in

the bathroom on the second floor. (Id.) They also observed "numerous live rounds" and

"various chemical agents." (Id.) The owner of the property gave consent for a search, and

during that search, officers recovered various weapons and ammunition, a bulletproof vest, and

marijuana plants. (Id.)

         Harris has now filed a 111-page Complaint in which he raises claims of constitutional

violations stemming from his arrest and pretrial detention on these charges. However, the way in

which Harris has pied his Complaint makes it difficult for the Court to understand the exact

claims he is raising. Harris used this Court's form complaint for a prisoner filing a civil rights

action pursuant to § 1983, but interspersed handwritten pages with the pages of the form

complaint. He appears to raise several claims that take issue with his pending prosecution,

arguing that he "had the right to break [up] a fight." (Id. at 8.) Harris also appears to take issue

with how the prosecutors and the Judges have handled his pending criminal proceedings.




1 The   Court uses the pagination assigned to the Complaint by the CM/ECF docketing system.
                                                  2
         Harris also takes issue with the conditions of confinement at CFCF and PICC. He asserts

that prisoners are subjected to "barbarian style gladiator matches" and that "sexually explicit

photographs are traded." (Id at 12.) Harris contends that he was denied law library access,

church services, a blanket, and various toiletries. (Id. at 13.) He mentions being assaulted on

various occasions, denied medication, and having been fed mace in his trays. (Id) Harris then

includes a list of correctional officers with his own descriptions-some of which are

derogatory-of each. (Id. at 17-25.) As relief, Harris seeks $999,999,999,999.00. (Id. at 13.)

II.      STAND ARD OF REVIEW

         The Court will grant Harris leave to proceed in forma pauperis because it appears that he

is incapable of paying the fees to commence this civil action. 2 Accordingly, 28 U.S.C.

§ l 915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under § 1915(e )(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id As Harris is proceeding prose,

the Court construes his allegations liberally. Higgs v. Att 'y Gen., 655 FJd 333, 339 (3d Cir.

2011).

         Moreover, Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to

contain "a short and plain statement of the claim showing that the pleader is entitled to relief." A

district court may sua sponte dismiss a complaint that does not comply with Rule 8 if "the



2 However, as Harris is a prisoner, he will be obligated to pay the $350.00 filing fee in
installments in accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                 3
complaint is so confused, ambiguous, vague, or otherwise unintelligible that its true substance, if

any, is well disguised." Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) ( quotations omitted).

This Court has noted that Rule 8 "requires that pleadings provide enough information to put a

defendant on sufficient notice to prepare their defense and also ensure that the Court is

sufficiently informed to determine the issue." Fabian v. St. Mary's Med Ctr., No. Civ. A. 16-

4741, 2017 WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017) (quotations omitted).

III.    DISCUSSION

       A.       Failure to Comply with Federal Rules of Civil Procedure 8 and 10

       As an initial matter, Harris's Complaint fails to comply with Rules 8(a) and 10 of the

Federal Rules of Civil Procedure. The purpose of these rules is to make clear to the Court and

the defendants the factual basis for a plaintiffs claims so that the defendants can meaningfully

respond to those claims. See, e.g., Fabian, 20 I 7 WL 34942 I 9, at *3 ("Federal Rule of Civil

Procedure 8 requires that pleadings provide enough information to put a defendant on sufficient

notice to prepare their defense and also ensure that the Court is sufficiently informed to

determine the issue.") (quotations omitted); Young v. Centerville Clinic, Inc., No. Civ.A. 09-325,

2009 WL 4722820, at *3 (W.D. Pa. Dec. 2, 2009) ("The purpose of Rule IO is to create clarity in

pleadings, which allows a defendant and the Court to determine whether there are sufficient facts

to support a claim entitling a plaintiff to relief."). To conform to Rule 8, a pleading must contain

a short and plain statement showing that the plaintiff is entitled to relief. See Travaline v. US.

Supreme Court, 424 F. App'x 78, 79 (3d Cir. 201 I) ("Rule 8 of the Federal Rules of Civil

Procedure requires that a complaint contain 'a short and plain statement of the claim showing

that the pleader is entitled to relief,' and 'a demand for the relief sought."') (quoting Fed. R. Civ.

P. 8(a)(2), (3)); see also id ("Each averment must be 'simple, concise, and direct."') (quoting

Fed. R. Civ. P. 8(d)(l)). "This standard operates in tandem with that of Rule IO," which requires

                                                  4
that a pleading contain a caption with the Court's name and the names of the parties, and that

claims be listed in numbered paragraphs. Fabian, 2017 WL 3494219, at *3 (citing Fed. R. Civ.

P. 10).

          Here, rather than raising his allegations in numbered paragraphs that conform with the

Federal Rules of Civil Procedure, Harris has submitted a Complaint that has been prepared in

what appears to be a piecemeal, stream-of-consciousness fashion. As noted above, Harris has

interspersed the pages of the Court's form complaint with his own handwritten pages. It is

difficult to understand the basis for his lawsuit and the nature of his claims against each

Defendant because the pages jump from topic to topic in an incoherent manner. No defendant

could be expected to meaningfully respond to Harris's Complaint without having to guess at his

claims. While the Complaint could be dismissed on that basis alone, there are other reasons that

warrant its dismissal, which the Court discusses below.

          B.     The Complaint Fails to State a Claim as Pied

          "To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." West v. Atkins, 487 U.S. 42, 48 (1988).

As discussed below, Harris's Complaint fails to state a claim for relief at this time.

          Harris names Warden May as the first named Defendant in this action. "Because

vicarious liability is inapplicable to ... § 1983 suits, a plaintiff must plead that each

Government-official defendant, through the official's own individual actions, has violated the

Constitution." Iqbal, 556 U.S. at 676. There are "two general ways in which a supervisor-

defendant may be liable for unconstitutional acts undertaken by subordinates." Barkes v. First

Corr. Med., Inc., 766 F.3d 307,316 (3d Cir. 2014), reversed on other grounds by Taylor v.

Barkes, 135 S. Ct. 2042 (2015). First, a supervisor may be liable ifhe or she "'with deliberate

                                                    5
indifference to the consequences, established and maintained a policy, practice or custom which

directly caused [the] constitutional harm." Id (quoting A.Mex rel. J.MK. v. Luzerne Cty.

Juvenile Det. Ctr., 372 F.3d 572,586 (3d Cir. 2004) (alteration in original)). ''Second, a

supervisor may be personally liable under§ 1983 if he or she participated in violating the

plaintiffs rights, directed others to violate them, or, as the person in charge, had knowledge of

and acquiesced in the subordinate's unconstitutional conduct." Id Because Harris fails to

mention Warden May in the body of his Complaint, he has not stated a basis for imposing

liability against him. Thus, his claims against Warden May will be dismissed.

       In his description of Warden May, Harris also refers to "the corrections officers

employed at CFCF/PICC between 3-17-17 [and] 11/30/18." (Compl. at 4.) While not clear, it

appears that Harris may be attempting to hold individual employees of CFCF and PICC liable

through this reference. While it would be appropriate for Harris to identify defendants as "John

Doe" or "Jane Doe" if he does not know their names, he is still obligated to explain how each

individual he seeks to proceed against was personally involved in the violation of his

constitutional rights, whether due to the official's own misconduct or the official's deliberate

indifference to known deficiencies in a policy or procedure that violated his rights. See Barkes,

766 F.3d at 320. It is not appropriate for Harris to sue all employees unless each and every

employee was personally involved in violating his rights. Thus, his allegations are insufficient to

state a claim without any reference to which specific individuals engaged in what conduct. See

Lawal v. McDonald, 546 F. App'x 107, 113 (3d Cir. 2014).

       Harris also seeks to proceed against "Fraternal Order of Police and the Phila. Police

Department." Nothing in the Complaint, however, suggests that the Fraternal Order of Police is

a state actor subject to liability under§ 1983. See Kach v. Hose, 589 FJd 626, 646 (3d Cir.

2009). Moreover, the Philadelphia Police Department cannot be sued, as it is not a legal entity

                                                 6
separate from the City. See Regalbuto v. City of Phi/a., 937 F. Supp. 374,377 (E.D. Pa. 1995).

To the extent Harris's claims against the Police Department could be construed to be brought

against the City, it is insufficient. To state a claim for municipal liability, a plaintiff must allege

that the defendant's policies or customs caused the alleged constitutional violation. See Monell

v. Dep't ofSoc. Servs. of N.Y, 436 U.S. 658,694 (1978); Natale v. Camden Cty. Corr. Facility,

3 I 8 F Jd 575, 583-84 (3d Cir. 2003 ). The plaintiff "must identify [the] custom or policy, and

specify what exactly that custom or policy was" to satisfy the pleading standard. McTernan v.

City of York, 564 F.3d 636,658 (3d Cir. 2009). Harris has not done so here. Accordingly, his

claims against the "Fraternal Order of Police and the Phila. Police Department" will be

dismissed.

       Harris also names the "Phila. Court of Common Pleas" as a Defendant in this matter. He

also refers to "the listed judges who presided over issues stemming from 3-17-17 arrest of

Defendant Corwin Harris." The Court of Common Pleas, however, is entitled to Eleventh

Amendment immunity and is not a "person" subject to liability under§ I 983. See Will v. Mich.

Dep't ofState Police, 491 U.S. 58, 65-66 (1989); Benn v. First Judicial Dist. of Pa., 426 F.3d

233, 241 (3d Cir. 2005). Moreover, to the extent Harris seeks to proceed against any Judges

based upon actions they have taken in their judicial capacity in his criminal proceedings, those

Judges are entitled to judicial immunity. See Stump v. Sparkman, 435 U.S. 349, 355-56 (1978);

Harvey v. Loftus, 505 F. App'x 87, 90 (3d Cir. 2012) (per curiam); Azubuko v. Royal, 443 F.3d

302, 303-04 (3d Cir. 2006) (per curiam). Accordingly, Harris cannot proceed against the "Phila.

Court of Common Pleas" and "the listed judges who presided over issues stemming from 3-17-

17 arrest of Defendant Corwin Harris."

       Harris also has named the "Phila. District Attorney Office" as a Defendant and also refers

to "all district attorneys assigned to proceed in matters regarding Corwin Harris 2974 as a

                                                   7
defendant in court of common pleas as of 3-17-17 until present." However, the District

Attorney's Office is not a proper party, as "all suits against any department of the City [of

Philadelphia] must be brought in the name of the City itself because the departments of the City

do not have an independent corporate existence." City of Phi/a. v. Glim, 613 A.2d 613,616 (Pa.

Commw. Ct. 1992). However, to the extent Harris's claims against the District Attorney's

Office could be construed to be against the City, as discussed supra, Harris has failed to allege

that a City policy or custom caused the alleged constitutional violation. See Monell, 436 U.S. at

694. Moreover, to the extent Harris seeks to proceed against the prosecutors based on their roles

in pursuing his prosecution, they are entitled to absolute immunity from liability under § 1983

for acts that are "intimately associated with the judicial phase of the criminal process" such as

"initiating a prosecution and ... presenting the State's case." Imbler v. Pachtman, 424 U.S. 409,

430-31 ( 1976). Accordingly, Harris cannot proceed on his claims against the "Phila. District

Attorney Office" (or the City itself) and "all district attorneys assigned to proceed in matters

regarding Corwin Harris 2974 as a defendant in court of common pleas as of 3-17-17 until

present."

       Finally, Harris cannot maintain his § l 983 claims against Samuel Hodges, Sr., Samuel

Hodges, Jr., and Erin Thomas. While not clear, it appears that Harris has named them as

Defendants because of their roles as complainants and witnesses to the events that led to Harris's

charges, and because Hodges Sr. gave consent for the police to search the residence. Nothing in

the Complaint, however, suggests that these three Defendants are state actors. See Kach, 589

F.3d at 646. Rather, the Complaint and attachments suggest that they answered officers'

questions and were not involved in the investigation. Reporting suspicious conduct to the police,

and answering police questions about that conduct, without more, does not transform these

individuals into state actors. See Bailey v. Harleysvi/le Nat'! Bank & Trust, 188 F. App'x 66, 68

                                                  8
(3d Cir. 2006) ("[I]n the absence of a conspiracy with the police to violate constitutional rights, a

business's summons of a police officer to deal with a possible disturbance, does not make it a

state actor."); Cooper v. Muldoon, No. 05-4780, 2006 WL I 117870, at *2 (E.D. Pa. Apr. 26,

2006) ("Merely calling the police [or] furnishing information to the police ... does not ...

transform a private entity into a state actor."). Moreover, the Court has not located any authority

suggesting that an individual is transformed into a state actor merely by giving consent to search

a residence. Thus, Harris's § 1983 claims against these Defendants will be dismissed as well. 3

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Harris leave to proceed informa pauperis

and dismiss his Complaint for failure to state a claim pursuant to 28 U.S.C. § l 915(e)(2)(B)(ii).

This dismissal will be without prejudice to Harris's right to file an amended complaint within

thirty (30) days ifhe can cure the defects noted above. See Grayson v. Mayview State Hosp., 293

F.3d 103, 114 (3d Cir. 2002). An appropriate Order follows.

                                               BY THE COURT:




3
  The Complaint and attachments suggest that Hodges Jr. testified at Harris's preliminary
hearing. Witnesses, however, enjoy absolute immunity from civil suit for damages based upon
their proffered testimony. See Briscoe v. LaHue, 460 U.S. 325, 341-46 (1983). This immunity
extends to pre-trial proceedings, such as preliminary hearings. Williams v. Hepting, 844 F.2d
138, 143 (3d Cir. 1988). Thus, even if Hodges were a state actor, he would be immune from any
claims based on testimony he proffered at the preliminary hearing.
                                                  9
